S3, 330?- tl

    APRIL 30, 20015




                                                    KENNETH RAY BROWN #334618
                                                    JAMES V. ALLRED UNIT
                                                    2101 FM 369 N
                                                    IOWA PARK, TX 76367

     CLERK OFFICE:
     COURT OF CRIMINAL APPEALS
    P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TX 787il

     Re: Trial Court Number: 348455-F
           Writ Number:   WR-33,336-11         EX PARTE KENNETH RAY BROWN




     CLERK,
         I'm seeking information to the styled and numbered writ. Please inform me
     as to whether the 11.07 habeas corpus writ have been filed and presented to
     the Court for consideration. Please inform me of this matter as soon as possible
     in order for me to know if I should file another 11.07 writ in the court.


     PLEASE DO NOT DELAY THIS INFORMATION,
                                                      THANK YOU,


                                                      Sincerely,


                                                 KENNETH RAY BROWN




                                                                            0§ 1015
CCFILED:



                                         ONE OF ONE PAGE